Name: Council Regulation (EEC) No 3146/81 of 30 October 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 81 Official Journal of the European Communities No L 312/81 COUNCIL REGULATION (EEC) No 3146/81 of 30 October 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, the immediate granting of fishing possibilities for Norway pout in these waters ; Whereas, consequently, this measure should' be adopted on a temporary basis, subject to its later inclu ­ sion in a definitive system to be adopted under Article 43 of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on fisheries between the European Economic Community and the Kingdom of Norway ( 1 ), and in particular Article 2 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas on 27 March 1981 the Council adopted Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Norway (2), as last amended by Regulation (EEC) No 2229/81 (3 ) ; Whereas the Norwegian authorities requested a transfer of a quantity of up to 10 000 tonnes of Norway pout out of their quota for sand-eel , Norway pout, and blue whiting in ICES sub-area IV to ICES division VI a) ; Whereas the Community accepts this request ; Whereas the continuance of fishing activities by Norwegian vessels in ICES sub-area VI depends on Annex I to Regulation (EEC) No 849/81 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1981 . For the Council The President P. WALKER (') OJ No L 226, 29 . 8 . 1980, p . 48 . (2 ) OJ No L 87, 1 . 4. 1981 , p . 8 . (3 OJ No L 218 , 4. 8 . 1981 , p . 6 . No L 312/82 Official Journal of the European Communities 31 . 10 . 81 ANNEX ANNEX I Fishing quotas (in tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES IV and Skagerrak (') 6 000 ICES VI a) (2 ) + VII d), e), f), h) 20 000 Herring ICES VI a) (2) 10 000 Sprat ICES IV 71 000 Cod ICES IV 8 000 Haddock ICES IV 6 000 Saithe ICES IV and Skagerrak (') 20 000 Whiting ICES IV 7 000 Plaice ICES IV 500 Sand-eel , Norway pout, blue whiting ICES IV 50 000 ( 3 ) Blue whiting ICES II , V a), VI a) ( 2 ), VI b), VII (4), XIV 120 000 Blue ling ICES IV, V b), VI , VII 1 000 (5 ) Ling and tusk ICES IV, V b), VI , VII 20 000 (5 ) (*) Dogfish ICES IV, VI , VII 6 000 (7) Basking shark ( 8 ) ICES IV, VI , VII 800 ( 7) Porbeagle ICES IV, VI , VII 1 000 Northern deep-water prawn NAFO 1 O 1 000 (Pandalus borealis) ICES XIV + V a) 3 000 ( I0) Greenland halibut NAFO 1 600 (n ) ICES XIV -I- V a) 600 (n ) Other species (excluding by ­ catches of horse-mackerel) ICES IV 5 000 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (2 ) North of 56 30 N. (3 ) Of which sand-eel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 °30'N . However, this quantity should be deducted from the quota of sand ­ eel , sandeel , pout and blue whiting in ICES IV. (4 ) West of 12 W. (5 ) Of which a by-catch of 20 % of cod per ship , per voyage, is authorized in ICES sub-areas VI and VII . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . ( 6) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes . ( 7) This quota does not include catches taken in the areas defined in Annex II . ( 8 ) Basking shark liver. ( 9) South of 68 N. ( 10) Experimental fishery only . ( n ) By-catches of halibut should not exceed 10 % .